Citation Nr: 1010942	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  07-09 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder to include bipolar disorder and 
depression.

2.  Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel




INTRODUCTION

The Veteran had active service from November 1989 to April 
1990.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The Veteran indicated on his March 2007 VA Form 9 that he 
wanted his case "heard" by a Decision Review Officer at the 
Milwaukee RO but that he did not want to be "present for 
this hearing."  In April 2007 correspondence, the Veteran 
indicated that he was not requesting a personal hearing.

The above issues were previously before the Board in February 
2009 at which time they were remanded for further 
development.  The Board is satisfied that there has been 
substantial compliance with the remand directives and the 
Board may proceed with review.  Stegall v. West, 11 Vet. App. 
268 (1998).  

The issue of entitlement to service connection for carpal 
tunnel of the right upper extremity based on the submission 
of new and material evidence has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  The Veteran's psychiatric disorder clearly and 
unmistakably existed prior to service, but there is no clear 
and unmistakable evidence that it was not aggravated by 
service.  The presumption of soundness is not rebutted.  

2.  The Veteran's current psychiatric disorder is due to his 
military service.  

3.  There is no competent medical evidence linking the 
Veteran's current bronchial asthma with his period of 
military service.


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder 
is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2009).

2.  Service connection for asthma is not established.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that an 
acquired psychiatric disorder and asthma were either 
aggravated or incurred by his service with the United States 
Army from November 1989 to April 1990.      

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
peacetime service. 38 U.S.C.A. § 1131.  In order to prevail 
on the issue of service connection there must be competent 
evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For purposes of service connection pursuant to § 1131, every 
veteran shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1132.  A pre-
existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. §1153; 38 C.F.R. § 
3.306(a).

To rebut the presumption of sound condition, VA must show by 
clear and unmistakable evidence (1) that the disease or 
injury existed prior to service, and (2) that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA meets both of these 
burdens.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004). 

Factual Background

A review of the Veteran's service treatment records shows 
that the Veteran reported a history of attention deficit 
disorder treated with Ritalin in 1986 during his September 
1989 pre-induction examination and the examiner noted that 
there were no apparent residuals.  The Veteran also submitted 
several pre-service private medical records showing a 
diagnosis of attention deficit disorder in March 1985.  In 
the Veteran's September 1989 Report of Medical History the 
Veteran reported "frequent trouble sleeping" and "nervous 
trouble of any sort."  He denied "asthma" and "shortness 
of breath."  

Service treatment records show complaints of coughing up 
blood and shortness of breath in December 1989.  Lungs were 
clear to auscultation and pharyngitis was diagnosed.  The 
Veteran was seen again in January 1990 for a non-productive 
cough and chest pain.  The Veteran's lungs were reportedly 
clear and an upper respiratory infection was diagnosed.

Post-service medical records include treatment records from 
the Wisconsin Department of Corrections dated from March 1991 
to July 2005 and treatment records from Dr. T.C.S. dated from 
February 2006 to March 2006.  These records show various 
psychiatric disorders characterized as borderline personality 
disorder, organic hallucinosis, mixed character disorder, 
substance abuse, and bipolar disorder beginning in March 
1991.  These records also show a history of asthma as early 
as September 2000.   

The veteran was afforded VA psychiatric and respiratory 
examinations in March 2009.  The psychiatric examiner 
diagnosed the Veteran with the following:  mood and anxiety 
disorders, NOS, on Axis I; personality disorder, NOS 
(borderline, antisocial) on Axis II.  The examiner included 
the following opinion:  "The Veteran has chronic mental 
health issues originating in childhood.  The Veteran has a 
strong history of abuse and emotional invalidation which has 
resulted in the development of personality disorder and 
features of posttraumatic stress disorder (PTSD) as well.  It 
is as likely as not that he also had depression.  He also has 
childhood history of ADHD.  Thus, he has had pre-military 
clinically significant mental health issues and related 
diagnoses.  There is no clear evidence that the military did 
not exacerbate his pre-existing mental health (axes I and II) 
issues.  It is as likely as not that the Veteran's pre-
military mental health issues made him more vulnerable to 
develop additional or worsen pre-existing mental health 
issues.  The experience in the military as likely as not 
created for the Veteran a more global sense of worthlessness 
and hopelessness."  

During the March 2009 VA respiratory examination the Veteran 
indicated that he had no recollection of asthma in childhood 
and the examiner wrote that notes from the Veteran's primary 
care provider at ages 14 and 15 indicate that there was no 
history of asthma.  The Veteran denied any significant 
respiratory condition on his pre-induction examination.  
During active military service he was seen on two occasions 
for cough and shortness of breath.  He had associated 
symptoms and physical findings of upper respiratory 
infection.  His lung examinations were normal.  

The Veteran indicated that he was first told that he had 
asthma while at the Wisconsin Dodge Correctional Institution 
in the summer of 1991.  Psychology notes from 1992 at that 
facility indicate there was a history of asthma.  Through the 
1990s and during the course of this appeal, the Veteran had 
been treated for asthma with nebulizers and/or hand-held 
inhalers.  He received some of his medical care through the 
Appleton VA.  He indicated that he had been prescribed an 
Albuterol inhaler which he used one to three times per week.  
The impression was bronchial asthma with onset after active 
military service and unrelated to active military service.  

Analysis

1.	Psychiatric Disorder

The Veteran's September 1989 entrance examination shows a 
normal psychiatric system; no psychiatric diagnosis or defect 
was noted.  Therefore, the Veteran would be presumed to have 
been in sound condition with respect to his psychiatric 
condition at service entrance.  The Board further finds, 
however, that the evidence of record clearly and unmistakably 
demonstrates that he had a pre-existing psychiatric 
condition.  There are multiple records detailing his 
psychiatric condition prior to service and the March 2009 VA 
examiner specifically concluded that the Veteran had 
clinically significant mental health issues and related 
diagnoses prior to service.  

Turning to the question of aggravation, the evidence includes 
the March 2009 VA examiner's opinion that the Veteran's 
psychiatric disorders were aggravated by his military 
service.  There is no clear and unmistakable evidence to 
establish that the Veteran's pre-existing psychiatric 
condition was not aggravated during service.  Therefore, the 
presumption of sound condition upon entry into service is not 
rebutted, and the Veteran is presumed to have been in sound 
condition upon entry into service.  As the presumption of 
soundness is not rebutted, the Veteran's claim is one for 
service connection.  Wagner, 370 F.3d at 1089.

The record includes pre-service treatment for a psychiatric 
condition, treatment for a psychiatric disorder approximately 
one year after military service, and current diagnoses of 
mood, anxiety, and personality disorders.  The record shows 
the condition clearly and unmistakably preexisted service, 
but does not clearly and unmistakably indicate the Veteran's 
condition was not aggravated beyond its normal progression 
during active service.  The March 2009 VA examination 
includes the examiner's opinion that the Veteran's condition 
was aggravated by service.  

With regard to the Veteran's personality disorder, 
"defects" are defined as "structural or inherent 
abnormalities or conditions which are more or less stationary 
in nature."  VAOPGCPREC 82-90.  Congenital or developmental 
"defects" such as personality disorder automatically rebut 
the presumption of soundness and are therefore considered to 
have preexisted service.  38 C.F.R. §§ 3.303(c), 4.9.  
Generally, personality disorders, mental deficiency, mental 
retardation and other such "defects" are not "diseases" or 
"injuries" within the meaning of applicable legislation, 
and therefore service connection for them is generally 
precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127. 

However, evidence of additional disability resulting from a 
mental disorder that is superimposed upon and aggravates a 
congenital defect such as a personality disorder or mental 
deficiency during service may be service-connected.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127.  See also VAOPGCPREC 82- 90, 
55 Fed Reg. 45,711 (July 18, 1990); Carpenter v. Brown, 8 
Vet. App. 240 (1995).  In addition, a personality disorder, 
mental deficiency, or mental retardation that is secondary to 
a service-connected mental disorder by way of 38 C.F.R. 
3.310(a) may also be service-connected.  See 38 C.F.R. § 
4.127.

Here, the Board acknowledges that the Veteran's personality 
disorder is a congenital or developmental defect that 
necessarily existed prior to service.  However, the March 
2009 VA examiner offered the opinion that the Veteran's pre-
existing mental health issues, including personality 
disorder, were aggravated by service and made him more 
vulnerable to develop additional mental health issues.  That 
is evidence of additional disability from aggravation (i.e., 
a permanent worsening) of this congenital or developmental 
defect during service by superimposed disease or injury.  
VAOPGCPREC 82-90.  

Accordingly, resolving all reasonable doubt in favor of the 
appellant, the Board finds that the evidence supports service 
connection for an acquired psychiatric disorder.  38 U.S.C.A. 
§ 5107(b).   

2.	Asthma

The Board finds that service connection for asthma is not in 
order.  While the Veteran was seen on two occasions for cough 
and shortness of breath during his military service, it 
appears that these symptoms and physical findings were the 
result of an acute upper respiratory infection as his lung 
examinations were normal.  There is no link between the 
Veteran's current diagnosis of bronchial asthma and his 
military service.  During the March 2009 VA examination the 
Veteran reported that he was first told that he had asthma in 
the summer of 1991, more than one year after his discharge 
from military service.  The March 2009 VA examiner provided 
an opinion that the Veteran's bronchial asthma had its onset 
after active military service and was unrelated to active 
military service.  A competent medical expert makes this 
opinion and the Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  There are no other 
contrary medical opinions of record.  The opinion of the 
March 2009 VA examiner is highly probative and outweighs the 
other evidence of record, including the Veteran's testimony 
and contentions.  As there is no evidence that the Veteran's 
asthma is related to service, his claim for service 
connection must be denied.  38 U.S.C.A. § 5107(b).

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Complete notice was sent in January 2006 and February 2009 
letters and the claim was readjudicated in a January 2010 
supplemental statement of the case.  Mayfield, 444 F.3d at 
1333.  Moreover, the record shows that the appellant was 
represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, obtained medical opinions as to the 
etiology and severity of disabilities, and afforded the 
appellant the opportunity to give testimony before the Board 
although he declined to do so.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

Service connection for an acquired psychiatric disorder is 
granted.  

Service connection for asthma is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


